DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 15-16, in the response dated 05/04/2021, is acknowledged. In response to applicant’s arguments regarding the species restriction set forth in the Restriction Requirement dated 03/12/2021, the species restriction is withdrawn. 
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Status
Claims 1-16 are pending.

Claims 1-10 and 15-16 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-5, 7-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN 105213298 A, cited on IDS dated 03/18/2021; citations below from translation provided by EPO), in view of Wang (CN 108939079 A, cited on IDS dated 03/18/2021; citations below from translation provided by EPO).
Claim 1 recites a leave-on oral care composition comprising hyaluronic acid or a salt thereof; a polyacrylic acid; an additional polymer; and water, wherein the oral care composition is substantially free of abrasives.
Zhu teaches an oral care gel comprising water, carbomer (polyacrylic acid), glycerol, and sodium hyaluronate. Zhu teaches the composition comprises a range of hyaluronate of mw 3000-10,000 amu, namely from 1×10-4 to 4×10-3 mol /kg, an amount that lies within the claimed range (pgs 12-13, claims 2 and 3). 
Zhu teaches polyacrylic acid in an amount of 0.8-2.2% (Abstract), within the recited ranges of claims 1 and 3. 
Zhu teaches an amount of water of 70%-95% of the total weight of the gel composition (Abstract), within the ranges recited in claims 1 and 9. 
For claim 7, Zhu teaches an amount of glycerol of 5-15% of the composition (Abstract), overlapping the claimed range.
It is noted that, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I).  
For claim 10, Zhu teaches a gel composition (Abstract).
Zhu does not teach the presence of an additional polymer in the composition; the molecular weight for hyaluronic acid recited in claim 3; or the presence of allantoin recited in claim 4.	Wang teaches the missing elements of Zhu.

For claim 2, Wang teaches hyaluronic acid with three different molecular weights of high, medium and low, specifically high molecular weight hyaluronic acid or/and hyaluronate 0.01-4.0, medium molecular weight hyaluronic acid or/and hyaluronate 0.01-6.0, low molecular weight hyaluronic acid or/and hyaluronate 0.01-8.0 (pg 10, [0042]). Wang teaches the low molecular weight hyaluronic acid has a molecular weight of less than 400,000 amu, the medium molecular weight hyaluronic acid has a molecular weight of less than 1,000,000 amu to 1,800,000 amu and the high weight hyaluronic acid has a molecular weight of greater than 2,400,000 amu (pg 11, [0043]-[0045]). Since claim 2 recites a claimed molecular weight range is from about 900,000 daltons to about 5,000,000 and an amount of about 0.1% to about 5%, the teaching of Wang of the molecular weight and amounts of the medium and high molecular weight range hyaluronic acid is considered to overlap the claimed range.
For claim 4, Wang teaches that allantoin is present in an amount of 0.01% to 2.0% as an antiulcer medication (pg 46, claim 5), within the claimed range.

For claim 15, Wang teaches toothbrushing prior to administration of the inventive composition (pg 24, [0124]). One of ordinary skill in the art would have been motivated to prepare a kit comprising the inventive composition and toothpaste because the preparation of a kit comprising a toothpaste and an oral care composition is considered well within the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a linear sulfated polysaccharide as the additional polymer; include hyaluronic acid comprising the molecular weight recited in claim 3; and adding allantoin as recited in claim 4 to the composition of Zhu. A person of ordinary skill would have been motivated to choose a linear sulfated polysaccharide as the additional polymer, include hyaluronic acid comprising the molecular weight recited in claim 3, and adding allantoin to the composition of Zhu because Wang teaches chondroitin sulfate as a useful cell adhesion moisturizer; Wang teaches that a range of molecular weights of hyaluronic acid, including hyaluronic acid in the claimed molecular weight range, is useful in an oral care composition; and Wang also teaches allantoin as an anti-oral ulcer medication and, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  

2) Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (cited above), in view of Wang (cited above) and Roy (Designed Monomers and Polymers 12 (2009) 483–495).
The teachings of Zhu and Wang are discussed above.
The combination of Zhu and Wang does not teach the presence of polyvinyl pyrrolidone in the composition.
Roy teaches the missing element of the combination of Zhu and Wang.
Roy teaches that non-ionic polymers such as polyvinyl pyrrolidone are used in drug delivery systems in view of their mucoadhesive properties (pg 491:13-15).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include polyvinyl pyrrolidone as an additional polymer in the composition of the combination of Zhu and Wang. A person of ordinary skill would have been motivated to add polyvinyl pyrrolidone as an additional polymer because Wang teaches polyvinyl pyrrolidone as a useful mucoadhesive for pharmaceutical compositions and, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. As for the amounts of the additional polymer required by the claims, a person of ordinary skill in the art would have been motivated to adjust the amount of polyvinyl pyrrolidone, with a reasonable expectation of success, in order to obtain a workable product that possesses the desired mucoadhesive properties. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims. 
3) Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (cited above), in view of Wang (cited above) and Koumans (US 2014/0242005 A1).
For claim 16, Zhu teaches application of a gel but neither Zhu, nor the combination of Zhu and Wang, teaches a kit comprising the gel composition and a device for application of the gel composition. 
Koumans teaches the missing element of the combination of Zhu and Wang.
Koumans teaches a kit comprising an oral care composition and an applicator (Fig. 3 and pg 1, [0009]).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include the oral care composition of the combination of Zhu and Wang in the form of a kit with an applicator. One of ordinary skill in the art would have been motivated to prepare a kit comprising the composition with an applicator because Koumans teaches the preparation of a kit comprising a pharmaceutical composition is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  

Obviousness-type Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 1-10 and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/899,834 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application recite a composition comprising an amount of each of hyaluronic acid, polyacrylic acid, an additional polymer, and water in amounts overlapping the instantly claimed amounts. Since these limitations read upon the instantly recited limitations, the copending claims read upon the instantly recited composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2) Claims 1-10 and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-16 of copending Application No. 16/899,919 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application recite a composition comprising an amount of each of hyaluronic acid, polyacrylic acid, an additional polymer, and water in amounts overlapping the instantly claimed amounts. Since these limitations read upon the instantly recited limitations, the copending claims read upon the instantly recited composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612